Concurring Opinion by
Judge Doyle :
I wholeheartedly concur in the result reached by the Court in this matter. I do not, however, believe the language of Act 17-A to be unconstitutional under Article III, Section II and existing law. The limiting language utilized by the Legislature merely reiterates existing law as provided by the Constitution of Pennsylvania itself in Article III, Section 24. It is that language upon which the focus of the Court’s opinion should lie and I fully agree with the articulation of the majority as to why the limitations of Article III, Section 24, fail to excuse the DPW from its legal obligation to provide for the reimbursement of programs *260as mandated by Act 148. Thus, while I appreciate and agree with the opinion expressed by the Dissent that the DPW can expend no more than is appropriated by the Legislature in any given fiscal year, .that fact does not excuse the DPW from seeking the necessary funding, either in a deficiency or supplemental appropriation for the fiscal year 1980 or in subsequent years’ budgets.